Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with LAWRENCE A. VILLANUEVA on May 7, 2021   
The application has been amended as follows: 
In the claims:
1)	In claim 12, line 2 after, “alkyl”, “or a substituted or unsubstituted C1-C12 aminoalkyl” has been deleted 
2)	In claim 19, line 1 after, “comprises”, “a” has been deleted and replaced by “the”.
- End of the Amendment







Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Statement for Reasons for Allowance
Claims 1-5, 12 and 19-22 are allowed.
The present claims are allowable over the “closest prior art” Schoenfisch et al. (US 2009/0214618) in view of Kennedy et al. (US 2007/0059350) or Jose et al. (US 2016/0095599), Frangakis et al. (US 2013/0053393) and Mathis et al. (US 2013/0101654).
Schoenfisch discloses a nitric oxide-releasing particle, the nitric oxide-releasing particle comprising: (a) a nitric oxide donor;  (b) an interior region having a volume, the volume of the interior region being at least partially filled by a core selected from the group consisting of: (i) a metallic cluster;  (ii) a dendritic network;  (iii) a co-condensed silica network;  and (iv) a combination thereof;  and (c) an exterior region (claim 1, 66, see figures 1-5). The nitric oxide donor is selected from the group consisting of a nitrosothiol, a hydroxylamine, a hydroxyurea, and combinations thereof (claim 3). The core is condensed silica (para 0068). In some embodiments the NO donor is covalently bound to one of the interior region, the exterior region, the core, or to combinations 
However, Schoenfisch fails to disclose that the silica core is a silane-modified mesoporous diatomaceous earth core and nitric oxide donor on the outer surface is S-nitroso-N-acetyl-penicillamine groups.
Whereas, Kennedy discloses Therapeutic formulations adapted for positive-pressure application for controlling biological fluid at a desired site in a subject, absorbent articles comprising therapeutic formulations, and anti-infective devices coated with therapeutic formulations (abstract). The formulation for the therapeutic agent includes nitric oxide generating agent, colloidal silica, diatomaceous earth (para 0020). Alternatively, Jose discloses bioresorbable drug-eluting biopolymer suture-free blood vessel anastomosis devices can be deployed to join two blood vessels and resorbed by the body over a predetermined time period after the blood vessel has become joined (abstract). The anti-coagulation agent includes silica, diatomaceous earth (para 0099). The diatomaceous earth would intrinsically be mesoporous. 
Whereas, Mathis discloses diatomaceous earth (DE) reacted with silanes.  DE is modified by deposition of silanes to the DE substrate surface. Such modifications enhance or increase the functionality and applicability of DE because it can then be mixed with water and sprayed onto practically any surface (para 0003). Silanes are silicon chemicals that have a hydrolytically reactive center that can form stable covalent bonds with inorganic substrates.  In addition, many silanes can polymerize, enhancing 

Whereas, Frangakis discloses method of treating a peripheral vascular disease or a condition associated with a peripheral vascular disease by administering to a subject an effective amount of at least one phosphodiesterase type 5 inhibitor and at least one nitric oxide donor (abstract). The nitric oxide donor is S-nitrosylated compound (s-nitroso-N-acetyl-peniccillamine) [para 0027].

Based on the Applicants arguments filed on 1/21/2021, Mathis teaches the skilled artisan that silylated DE is produced by reacting DE with silanes of the formula RnSiX-4-n, wherein n is equal to 0-3, R is an organic functional group, and X is a hydrolyzable group. The silanes used in Mathis do not fall under the structure as provided in claim 1. Examples of X can be hydrolysable groups X include chloro, alkoxy, amine/silazane, silanol, acetoxy, amine, dimethylamine, oxime (see paragraph [0005]). The hydrolysable groups X are directly bonded to Si. Upon careful review of the structure in claim 1, R1 is bonded to the Si atom and nitrogen, which is structurally different from the silanes used in Mathis. Furthermore, the aminosilanes in claims 12, 21, and 22 are also structurally very different from the silanes used in Mathis. Thus, the prior art references does not disclose the aminosilane having the formula as claimed. 


Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 12 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788